Name: 93/529/EEC: Commission Decision of 14 October 1993 repealing Decision 91/654/EEC on certain protective measures regarding molluscs and crustaceans from the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  regions of EU Member States
 Date Published: 1993-10-16

 Avis juridique important|31993D052993/529/EEC: Commission Decision of 14 October 1993 repealing Decision 91/654/EEC on certain protective measures regarding molluscs and crustaceans from the United Kingdom Official Journal L 258 , 16/10/1993 P. 0031 - 0031COMMISSION DECISION of 14 October 1993 repealing Decision 91/654/EEC on certain protective measures regarding molluscs and crustaceans from the United Kingdom(93/529/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 9 (4) thereof, Whereas, by Decision 91/654/EEC of 12 December 1992 on certain protective measures regarding molluscs and crustaceans from the United Kingdom (3), the Commission adopted protective measures in respect of certain batches of crustaceans and molluscs from Scotland; Whereas application by the United Kingdom of Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (4) and Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (5) means that Decision 91/654/EEC is no longer relevant; whereas, under these conditions for reasons of legal clarity Decision 91/654/EEC should be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/654/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 395, 30. 12. 1989, p. 13. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 350, 19. 12. 1991, p. 59. (4) OJ No L 268, 24. 9. 1991, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 15.